Citation Nr: 0124402	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-13 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for loss of use of a creative 
organ.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left arm thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a heart disorder; denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for loss of use of a creative organ; and denied a 
compensable evaluation for the veteran's service-connected 
left arm thrombophlebitis.  In August 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In January 2001, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  At the hearing, the veteran expressly 
withdrew his application to reopen his claim of entitlement 
to service connection for a heart disorder.  The veteran has 
been represented throughout this appeal by the Vietnam 
Veterans of America.  

In its May 2001 Informal Hearing Presentation, the national 
accredited representative advanced that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to a heart disorder and the record supported 
assignment of special monthly compensation for the loss of 
use of a creative organ.  It appears that the RO has not had 
an opportunity to act upon the veteran's application and 
claim.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 


11 Vet. App. 208 (1998).  Jurisdiction does matter and it is 
not "harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: "Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section."  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

Not all steps required for jurisdiction in this case have 
been satisfied.  More recently, the Court again established 
that jurisdiction counts.  Hazan v. Gober, 10 Vet. App. 
511(1997).  Therefore, these additional issues are referred 
to the RO for action as may be appropriate.  Black v. Brown, 
10 Vet. App. 279 (1997).  If the veteran wishes to appeal 
from any adverse decision, he should file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  



REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of 


any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 
2096-2099 (2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Implementing regulations were 
subsequently published on August 29, 2001, and are effective 
from date of the enactment of the VCAA, which would be 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The veteran's claims for compensation under 38 
U.S.C.A. § 1151 for the loss of use of a creative organ and 
an increased evaluation for his left arm thrombophlebitis 
have not been considered under the amended statutes and 
regulations.   Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted, this new law among other things, redefine the 
obligations of the VA with respect to the duty to assist a 
claimant. The veteran asserts that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for the loss of 
use of a creative organ is warranted and the record supports 
assignment of a compensable evaluation for his left arm 
thrombophlebitis.  In its May 2001 Informal Hearing 
Presentation, the national accredited representative relates 
that the veteran has not been afforded a recent VA 
examination for compensation purposes which encompasses his 
left arm disability and his claims have not been reviewed 
under the provisions of VCAA.  The national accredited 
representative requested that the claims be remanded to the 
RO so that the veteran could be afforded a VA examination and 
his claims readjudicated under the VCAA.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain specific assistance 
that must be rendered to comply with VCAA, but it would be 
the RO's ultimate responsibility to ensure that all 
appropriate development is undertaken.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes, 
which addressed his left arm thrombophlebitis in July 1991.  
The Court has held that the VA's statutory duty to 


assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identifies the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
left arm thrombophlebitis since 1994.  
All VA medical records identified by the 
veteran should be obtained pursuant to 
established procedures.  With respect to 
any non-VA health care providers 
identified by the veteran, the RO should 
request his authorization to release any 
indicated private medical records to the 
VA.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  All reports and records 
received should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

3.  Thereafter, the RO should make 
arrangements in order to afford the 
veteran a VA medical examination for the 
limited purpose of addressing the extent 
and severity of his left arm 
thrombophlebitis.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.

4.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

5.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.  The RO 
should also ensure that the report of the 
requested examination is in full 
compliance with the 


above instructions.  If the report is not 
in compliance with the instructions, it 
should be returned to the examiner for 
correction.

6.   Upon completion of the above, the RO 
must readjudicate the veteran's claims in 
appellate status before the Board, as 
listed on the title page. Consideration 
of referring the claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication, and any issue that is 
found to be inextricably intertwined 
should be properly adjudicated.   The RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. §5107(b) (West 
Supp. 2001).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

7.  If any claim that is not currently on 
appeal before the Board is denied, the RO 
must provide the veteran an opportunity 
to initiate an appeal by filing a notice 
of disagreement within one year from the 
date he is notified of the adverse 
decision.  If the claim is denied but no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
thoroughly followed.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  The claim should then be returned to the Board, if 
otherwise in order.  




The purpose of this REMAND is to allow for additional 
development of the record and to meet due process of law 
requirements.  No inference should be drawn regarding the 
final disposition of the veteran's claims.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


